DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for the indication of allowance:
Regarding Claims 1, 11, and 20, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a method of operating an electronic device for wirelessly transmitting power, the electronic device comprising a first coil assembly and a second coil assembly, the method comprising: generating, by the electronic device, a first magnetic field by applying first current to the first coil assembly of the electronic device, the second coil assembly including a plurality of coils; obtaining, by the electronic device, a plurality of first sensing values of the first magnetic field sensed by the plurality of coils included in the second coil assembly of the electronic device; and identifying, by the electronic device, whether a foreign material exists in a power transmission area of the electronic device based on the plurality of first sensing values, wherein the second coil assembly is positioned between the first coil assembly and an external wireless power receiver, wherein the method further comprises: identifying, by the electronic device, whether the external wireless power receiver exists in the power transmission area; and obtaining, by the electronic device, a reference value based on identifying whether the external wireless power receiver exists in the power transmission area, wherein the identifying of whether the foreign material exists in the power transmission area comprises identifying whether the foreign material exists in the power transmission area further based on the obtained reference value, and wherein the obtaining of the reference value comprises obtaining a first value as the reference value based on the external wireless power receiver existing in the power transmission area of the electronic device, and obtaining a second value as the reference value based on the external wireless power receiver not existing in the power transmission area of the electronic device, the first value being different from the second value.
Regarding Claims 2-6 and 8-10, they depend from Claim 1.
Regarding Claims 12-16 and 18-19, they depend from Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
20 May 2022


/DANIEL KESSIE/Primary Examiner, Art Unit 2836